Citation Nr: 1440997	
Decision Date: 09/15/14    Archive Date: 09/22/14

DOCKET NO.  11-22 708	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the Republic of the Philippines


THE ISSUES

1. Whether new and material evidence has been received to reopen a claim of entitlement to VA death benefits.

2. Entitlement VA death benefits.


ATTORNEY FOR THE BOARD

K. M. Schaefer, Counsel





INTRODUCTION

The appellant contends that her deceased husband served in the Philippine Commonwealth Army, to include recognized guerrilla service, in the service of the United States Armed Forces, between 1942 and 1947, and that his death was related to such service. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 letter denial by the Department of Veterans Affairs (VA) Regional Office (RO) in Manila, the Republic of the Philippines.  This letter denied reopening the appellant's claim, which was originally denied in an October 2006 letter decision.  

It appears that the RO reopened the claim and considered the issue on its merits in a July 2013 supplemental statement of the case.  However, before the Board may reopen a previously denied claim, it must conduct an independent review of the evidence to determine whether new and material evidence has been submitted sufficient to reopen a prior final decision.  See Barnett v. Brown, 8 Vet. App. 1 (1995), aff'd, Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996).


FINDINGS OF FACT

1. An October 2006 letter decision denied the claim of entitlement to VA death benefits, new and material evidence was not received within one year of the decision, and the decision was not appealed.

2. Evidence received since the October 2006 rating decision is both new and relates to an unestablished fact necessary to grant the claim of entitlement to VA death benefits.


CONCLUSION OF LAW

Evidence submitted to reopen the claim of entitlement to VA death benefits is both new and material; the claim is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. VA's Duties to Notify and Assist 

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify the Veteran of information and evidence necessary to substantiate the claim and redefined its duty to assist him in obtaining such evidence.  38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107 (West 2002); 38 C.F.R. §§ 3.102 , 3.156, 3.159, 3.326 (2013).  Given the favorable disposition of the action here, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with the VCAA in the context of the issue of whether new and material evidence has been submitted to reopen the claims. See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992). 

II. New and Material Evidence

The appellant seeks entitlement to VA death benefits based on her deceased husband's service in the Philippines during World War II.  An October 2006 letter decision denied this claim on the basis that the Veteran did not have verified service in the Armed Forces of the United States.  There was no relevant evidence received within a year of the October 2006 decision.  The appellant also did not appeal that decision.  Therefore, it became final. 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. 
§§ 3.104, 20.302, 20.1103 (2006); currently, 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).
Generally, a claim which has been denied in an unappealed or final RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002).  The exception to this rule is 38 U.S.C.A. § 5108, which provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, VA shall reopen the claim and review the former disposition of the claim.  The Court has held that the law should be interpreted to enable reopening of a claim, rather than to preclude it. See Shade v. Shinseki, 24 Vet. App. 110 (2010).

New evidence means existing evidence not previously submitted to agency decisionmakers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  New and material evidence need not address each previously unproven element of a claim to be sufficient to reopen the claim.  Shade, 24 Vet. App. at 120.

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

Since the October 2006 decision, the only additional evidence received has been in the form of lay statements by the appellant.  In these statements, she has offered previously unmentioned details regarding her husband's military service.  Thus, the Board determines that new and material evidence has been received since the October 2006 letter decision to support reopening of the claim of entitlement to VA death benefits.  Therefore, the claim is denied. 


ORDER

New and material evidence having been received, the claim of entitlement to VA death benefits is reopened and, to that extent, the appeal is granted.


REMAND

In denying the appellant's claim, the RO has relied on multiple responses from the National Personnel Records Center (NPRC) that state that "the Veteran did not have service as a member of the Philippine Commonwealth Army, including the recognized guerrillas in the service of the United States Armed Forces."  However, VA regulations state that VA shall request verification of service from the service department."  38 C.F.R. § 3.203(c).  The United States Court of Appeals for Veterans Claims has recently held that absent evidence of delegation to NPRC of the service department's authority to determine qualifying service, the plain language of VA's regulation controls.  Thus, verification of service must be requested from the appropriate service department, in this case, the Department of the Army.  Tagupa v. McDonald, No. 11-3575 (U.S. Vet. App. August 26, 2014).  Thus, the RO/AMC should gather the information of record regarding the appellant's service and submit it to the Department of the Army for verification.

Accordingly, the case is REMANDED for the following action:

1. Contact the Department of the Army for verification of the appellant's husband's military service, providing the service department with copies of all relevant documentation. 

 2. After completing the above development, and any other development deemed necessary, readjudicate the issue on appeal.  If the benefit sought remains denied, provide a supplemental statement of the case to the appellant and her representative, if any, and return the appeal to the Board for appellate review, after the Veteran has had an adequate opportunity to respond.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


